DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

[The examiner for this application has changed.  Please indicate Examiner Kenneth Bartley as the examiner of record in all future correspondences.]


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.

Response to Amendment
Claim 30 has been amended.  Claims 1-29 and 31-36 have been canceled.  Claim 30 is pending and is provided to be examined upon its merits.

Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.


Applicant argues 35 USC §101 Rejection, starting pg. 4 of Remarks:
By this paper, the Applicant submits additional considerations that the claimed subject matter provides technical improvements. As set forth in MPEP 2106.05(a), improvements to the functioning of a computer or to any other technology or technical field indicate a practical application and thus patentable subject matter.

Claim 30 recites executing a pre-staged transaction at an ATM and also recites steps subsequent to the executing step. These subsequent steps include receiving with a banking computer system of the banking institution a queue of pre-staged automatic-teller-machine (ATM) transactions and also receiving with the banking computer system data from the personal computing device as a result of the banking customer using the personal computing device to select one pre- staged ATM transaction in the queue of pre-staged ATM transactions from the queue displayed on the graphical-user-interface (GUI) of the personal computing device. Additionally, claim 30 recites hosting a mobile-wallet data set with a mobile-wallet server of the banking computer system and further steps associated with utilization of the mobile-wallet data set. Thus, the display of the queue on the GUI of the personal computing device and the receipt of the selection of one of the transactions from the displayed queue are recited within the context of a series of steps for operating a banking computer system processing multiple, pre-staged transactions without reliance on a physical card for security.

The display of the queue on the GUI of the personal computing device and the receipt of the selection of one of the transactions from the displayed queue recited in claim 30 provide technical advantages over prior art banking computer systems that process mobile-wallet data sets and pre- staged transactions without utilizing a card. The technical improvements include improved speed, reduced processing, and enhanced transaction security. These advantages were discussed with the Examiner on April 28 and it is the Applicant’s understanding that the Examiner does not dispute that the claimed subject matter does in fact produce these technical improvements. If further evidence that the claimed subject matter does in fact produce the advantages is required, the Applicant will gladly and promptly provide such evidence. The advantages are set forth in greater detail below, with citation to precedent indicating that each advantage has been recognized as evidence of technical improvement.

The technical problem being solved and a technical explanation of the improvement to technology should be in Applicant’s disclosure.

From MPEP 2106.05(a)…
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).” 

Applicant needs to recite from their disclosure a technical explanation of a technical improvement.

Improved Speed

Displaying the queue on the user’s smartphone allows all of the transactions to be presented to the user at one time, in contrast to requiring the system to fetch and transmit a series of transactions sequentially until the desired transaction is received by the personal computing device and displayed. This increases the speed of completing the transaction for the system. Further, the basis of the improved speed is set forth in claim 30 in the recited displaying of the queue on the personal computing device as well as the recited receiving the selection of one pre-staged ATM transaction in the queue of pre-staged ATM transactions from the personal computing device. Improvements in speed have been recognized as evidence of technical improvement and patentable subject matter. In Trading Technologies Int., Inc. vs. CQG, Inc. 675 Fed. Appx. 1001 (Fed. Cir. 2017), claim 1 of U.S. Pat. No. 6,766,304 was found patent-eligible:

1. A method for displaying market information relating to and facilitating trading of a commodity being traded in an electronic exchange having an inside market with a highest bid price and a lowest ask price on a graphical user interface, the method comprising:





dynamically displaying a second indicator in one of a plurality of locations in an ask display region, each location in the ask display region corresponding to a price level along the common static price axis, the second indicator representing quantity associated with at least one order to sell the commodity at the lowest ask price currently available in the market; 

displaying the bid and ask display regions in relation to fixed price levels positioned along the common static price axis such that when the inside market changes, the price levels along the common static price axis do not move and at least one of the first and second indicators moves in the bid or ask display regions relative to the common static price axis;

displaying an order entry region comprising a plurality of locations for receiving commands to send trade orders, each location corresponding to a price level along the common static price axis; and

in response to a selection of a particular location of the order entry region by a single action of a user input device, setting a plurality of parameters for a trade order relating to the commodity and sending the trade order to the electronic exchange.

Applicant is citing a non-precedential decision.  See MPEP 2106.05(a) II, where the Office cites a more recent precedential Trading Technology decision regarding their trading user interface…

“Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” 

Therefore using an interface for trading is using an interface for a business process, and is not improving a technology.  Therefore the GUI was found to be non-statutory.

At page 3, lines 18 — 19, page 4 lines 8 and 19, claim 30 of the present application has been characterized as merely reciting transaction processing, a method of organizing human activity, and/or a fundamental economic practice. The Applicant respectfully submits that the claim found patent eligible in Trading Technologies could also be characterized as these abstract ideas since trading a commodity occurs between humans and since trading commodities is a fundamental economic practice. However, the claim was found to be patent eligible. In assessing the claim, the Court of Appeals for the Federal Circuit (hereafter the “CAFC’) did not merely consider how broadly the subject matter of the claim could be characterized. In determining that the claim was not directed to an abstract idea, the CAFC specifically identified an improvement in speed as an indicator of technical improvement. “[T]he challenged patents “solve problems of prior graphical user interface devices ... in the context of computerized trading relating to speed, accuracy and usability. Id. at 1004 (quoting the district court’s identification of evidence of technical improvements, emphasis added).

The Applicant also respectfully submits that there is no indication in the Trading Technologies decision that the improvement in speed came about because of a modification of hardware. For example, the improvement in speed did not come about because of a new processor design. Also, the CAFC did not point to a specific method step of the representative claim as the basis of the technical improvement. The claim, considered as a whole, provided an improvement in speed and this indicated patent eligibility.

If Applicant has improved computer technology itself, that needs to be taught and claimed.  Using a computer for a business process is respectfully not improving technology.  

In CardioNet, LLC v. InfoBionic, Inc, 955 F.3d 1358 (Fed. Cir. 2020), claim 1 of U.S. Pat. No. 7,941,207 was found patent-eligible:

1. A device, comprising:

a beat detector to identify a beat-to-beat timing of cardiac activity;

a ventricular beat detector to identify ventricular beats in the cardiac activity;

variability determination logic to determine a variability in the beat-to-beat timing of a collection of beats;

relevance determination logic to identify a relevance of the variability in the beat-to-beat timing to at least one of atrial fibrillation and atrial flutter; and

an event generator to generate an event when the variability in the beat-to-beat timing is identified as relevant to the at least one of atrial fibrillation and atrial flutter in light of the variability in the beat-to-beat timing caused by ventricular beats identified by the ventricular beat detector.

The CAFC reversed a district court decision which had analogized the claim as merely collecting and analyzing data to find specific events. The CAFC found the subject mater of the claim patent eligible because, in part, it allowed “for more reliable and immediate treatment” of various medical conditions. Id. at 1368-9. Thus, the decision in CardioNet also demonstrates that improved speed is an indicator of technical improvement and patent eligibility.


Applicant indicates above that an improved speed is an indicator of a technical improvement.  If a problem of speed exists and there is a technical solution to improve speed, that would be a consideration.  Just increasing speed or increasing speed at a high level of generality is not enough.  The problem should be addressed in the disclosure and the technical solution provided. 

In Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (CAFC 2016), claim 17 of U.S. Pat. No. 6,151,604 was found patent-eligible:

17. A data storage and retrieval system for a computer memory, comprising:

means for configuring said memory according to a logical table, said logical table including:

a plurality of logical rows, each said logical row including an object identification number (OID) to identify each said logical row, each said logical row corresponding to a record of information;

a plurality of logical columns intersecting said plurality of logical rows to define a plurality of logical cells, each said logical column including an OID to identify each said logical column; and

means for indexing data stored in said table.

Enfish also demonstrates that improved speed is an indicator of technical improvement and patent eligibility.

From Enfish cited above…
“For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks  if nevertheless there is some inventive concept in the application of the abstract idea. See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.” (pp. 11-12)

In Enfish, the Court looked at the focus of the invention to find if there is a specific improvement in computer capabilities…or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.  

From the title of Applicant’s disclosure…
“Cardless Financial Transactions.” (Title)

From Applicant’s specification…
“There remains a need in the art for cardless ATM transactions and related methods.” (pg .1, para. 3)

The focus of the invention appears to be about cardless financial transactions, not improving computer technology.

Also from Applicant’s disclosure:
“Method and system embodiments are directed to: 1) creating a mobile-wallet data set, and 2) executing an ATM transaction using the mobile-wallet data set. Embodiments are generally described in the context of computer-readable logic executed by one or more general-purpose computers. For example, in a portion of an embodiment, computer readable logic is stored on a server computer system and accessed by a client computer via a communications link or a network, such as an the basic structures and functions related to computer-readable routines and corresponding implementations are known, they have not been shown or described in detail below to avoid unnecessarily obscuring the described embodiments.” (pg. 1, para. 9)

The above is using a general-purpose computer, not improving computer technology itself.


The Applicant respectfully submits that the cases cited above also demonstrate that directed to analysis under Step 2A involves more than summarizing a claim. USPTO Step 2A (prongs one and two collectively) correspond to step one of Alice analysis and step one of Alice involves determining whether a claim is “directed to” an abstract idea. MPEP 2106.04(II). In the CardioNet and Enfish cases, a district court had incorrectly concluded a claim was directed to an abstract idea by merely summarizing the text of a claim and failing to account for technical improvements. The CAFC considered the text of claims as well as the benefits produced by text.


Reduced Processing

Displaying the queue on the user’s smartphone reduces the processing burden on the system since the queue can be transmitted in a single transmission to the personal computing device rather than a transmission for each pre-staged transaction. Further, the basis of the reduced processing is set forth in claim 30 since the claim recites displaying of the queue on the GUI of the personal computing device as well as recites receiving the selection of one pre-staged ATM transaction in the queue of pre-staged ATM transactions from the personal computing device. Reductions in processing operations have been recognized as evidence of technical improvement and patentable subject matter in at least one decision of the CAFC, the decision in Enfish.

At page 1337 of the Enfish decision, the CAFC noted that the subject matter of claim 17 did “not require a programmer to preconfigure a structure to which a user must adapt data entry.” Preconfiguring the data would require processing operations. In BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1288 (Fed. Cir. 2018), the CAFC described the subject matter claimed in Enfish as a technical improvement because it “enabled programmers to construct databases in new ways that required less modeling and configuring of various tables prior to launch.” Less configuring corresponds to fewer processing operations. In Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018), the CAFC described the subject matter claimed in Enfish as a technical improvement because it “could be launched ‘with no or only minimal column definitions’” (quoting Enfish at p. 1333). Each column definition would correspond Enfish demonstrates that reductions in processing operations is an indicator of technical improvement and patent eligibility.

Enfish and Finjan recited improvements to technology.  Applicant needs to cite from their specification a technical explanation and improvements, and claim the new/improved technology.

Enhanced Security

As set forth above, the subject matter recited in claim 30 minimizes the number of transmissions and, as a result, increases the speed of completing each discrete transaction and reduces the processing burden on the system. Another benefit realized by the recited subject matter is that security is enhanced because a potential “man in the middle” attacker has fewer opportunities to capture a transmission and less time to manipulate any transmitted data that is captured. The basis of the enhanced security is the same as improved speed and reduced processing and therefore set forth in claim 30 in the recited displaying of the queue on the GUI of the personal computing device as well as the recited receiving the selection of one pre-staged ATM transaction in the queue of pre-staged ATM transactions from the personal computing device. Improvements in security have been recognized as evidence of technical improvement and patentable subject matter.

In SRI International, Inc. v. Cisco Systems, Inc., 930 F.3d 1295 (Fed. Cir. 2019), claim 1 of U.S. Pat. No. 6,711,615 was found patent-eligible:

1. A computer-automated method of hierarchical event monitoring and analysis within an enterprise network comprising:

deploying a plurality of network monitors in the enterprise network; 

detecting, by the network monitors, suspicious network activity based on analysis of network traffic data selected from one or more of the following categories: {network packet data transfer commands, network packet data transfer errors, network packet data volume, network connection requests, network connection denials, error codes included in a network packet, network connection acknowledgements, and network packets indicative of well-known network-service protocols };

generating, by the monitors, reports of said suspicious activity; and

automatically receiving and integrating the reports of suspicious activity, by one or more hierarchical monitors.



A judicial exception cannot recite a practical application.  Displaying a queue of pre-staged ATM transactions and receiving banking data are abstract.

In Ancora Technologies, Inc. v. HTC America, Inc., 908 F.3d 1343 (Fed. Cir. 2018), claim 1 of U.S. Pat. No. 6,411,941 was found patent-eligible:

1. A method of restricting software operation within a license for use with a computer 
including an erasable, non-volatile memory area of a BIOS of the computer, and a volatile memory area; the method comprising the steps of:

selecting a program residing in the volatile memory,

using an agent to set up a verification structure in the erasable, non-volatile memory of the BIOS, the verification structure accommodating data that includes at least one license record,

verifying the program using at least the verification structure from the erasable non-volatile memory of the BIOS, and

acting on the program according to the verification.

The CAFC found that the claim improved security “by a specific technique that departs from earlier approaches to solve a specific computer problem.” Id. at 1348. As the Examiner has found, demonstrated by the withdrawal of prior art rejections, the specific method recited in claim 30 departs from prior methods. The Applicant welcomes any direction from the Examiner if further amendments are required for specificity.

Novelty is a consideration under 35 USC §§102/103, not 35 USC §101.  

Finjan, claim 1 of U.S. Pat. No. 6,154,844 was found patent-eligible:

1. A method comprising:

receiving by an inspector a Downloadable;

generating by the inspector a first Downloadable security profile that identifies suspicious code in the received Downloadable; and

linking by the inspector the first Downloadable security profile to the Downloadable before a web server makes the Downloadable available to web clients.

Despite the brevity of the claim, the CAFC found that the recited method was not directed to an abstract idea. The CAFC determined that the claim was sufficiently specific in reciting a method that accomplished an improvement in security. The “behavior-based” approach inherent in claim 1 enhanced security by not merely “code-matching” applied in previous systems, which simply look for the presence of known viruses. Behavior-based scans analyzed a downloadable's code to determine what it would do. This provided protection against previously unknown viruses as well as obfuscated code (known viruses cosmetically modified to avoid detection by code-matching scans). Id. at 1304.

In TecSec, Inc. vy. Adobe Inc., 978 F.3d 1278 (Fed. Cir. 2020), claim 1 of U.S. Pat. No. 5,369,702, was found patent-eligible:

1. A method for providing multi-level multimedia security in a data network, comprising the steps of:

A) accessing an object-oriented key manager;
B) selecting an object to encrypt;
C) selecting a label for the object;
D) selecting an encryption algorithm;
E) encrypting the object according to the encryption algorithm;
F) labelling the encrypted object;
G) reading the object label;
H) determining access authorization based on the object label; and
I) decrypting the object if access authorization is granted.

The CAFC found that this claim is not directed to an abstract idea because it defines an improvement in network security. Id. 1296. In this decision, the CAFC provided specific guidance on the relationship between a proposed characterization of an abstract idea and technical improvements. The defendant in the case asserted that the claim was directed to the abstract idea of “managing access to objects using multiple levels of encryption.” Id. at 1294. This characterization was described by the CAFC as “materially inaccurate” because 

The case law cited above is neither teaching nor claiming a cardless financial transaction.  There is also no teaching that there is an additional element that is improving security technology.  


Further Considerations
In further support of claim 30, the Applicant notes that the problem addressed by the subject matter of claim 30 lies in the realm of electronic processing of transactions and more specifically the sub-realm of processing multiple transactions that have been pre-staged without using a card. The text of claim 30 limits the scope of claim 30 to this specific sub-realm. Additionally, the claim 30 does not merely recite a hoped-for result such as “improving security in the transacting of multiple pre-staged transactions without a card.” Rather, claim 30 recites a particular method in which the queue is utilized and does not cover the broader concept of a queue of transactions generally and, as set forth, provides technical improvements.

If the Examiner believes that evidence of the technical improvements should be made of record in a declaration, the Applicant will gladly oblige. In addition, the Applicant notes that it is not required that the specification set forth an explanation of technical improvements provided by claimed subject matter. See Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1318 (Fed. Cir. 2019)(“As long as what makes the claims inventive is recited by the claims, the specification need not expressly list all the reasons why this claimed structure is unconventional.”) Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1318 (Fed. Cir. 2019); see also M.P.E.P. 2107.02(11)(B)(“No statement of utility for the claimed invention in the specification does not per se negate utility.””); see also October 2019 Update, page 12, lines 28 — 29 (“The specification need not explicitly set forth the improvement[.]”) However, if the Examiner believes that the specification should be amended to explain the technical improvements provided by the claimed subject matter, the Applicant will gladly oblige and submit an amendment to the specification. It is respectfully submitted that the claim of the application in suitable condition for allowance.

New matter cannot be added to a disclosure.  

The Examiner maintains the claims are directed to the Certain Methods of Organizing Human Activity grouping of abstract ideas.  The rejection is respectfully maintained but modified.

Specification
The use of the term “QR code”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The abstract of the disclosure is objected to because there are features not taught in the disclosure.  Correction is required.  See MPEP § 608.01(b).
“An automatic-transaction-machine (ATM) has a housing covering at least a portion of the ATM, a transmitter, and a receiver. The processor controls at least portions of some financial transactions conducted by the ATM. A banking computer system associated with the ATM is receives a pre-created transaction request from a customer using a mobile device. The ATM will not process the pre-created transaction request until the customer is verified to be present at the ATM. When the customer later brings the mobile device within range of the transmitter of the ATM, the ATM presents transaction-verification data to be received by the mobile device. The receiver of the ATM is configured to receive mobile-verification data back from the mobile device that is responsive to the transaction-verification data. When the mobile-verification data is 
The Examiner is unable to find the above ATM housing covering, transmitter, receiver, customer verified to be present at the ATM, range of the transmitter of the ATM for verification.  The Examiner will reconsider if Applicant provides support and Examiner thanks Applicant in advance.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Page 2, para. 4 recites “mobile-wallet data set 16” where reference 16 cannot be found in the figures; pg. 6, para. 3 has “ATM driver 12” where reference 12 cannot be found in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the scale/font size is too small and resolution to course. In 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 30 is directed to a method, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified method Claim 30 as the claim that represents the claimed invention for analysis.  
Claim 30 recites the limitations of:
A method comprising: 
receiving, with a banking computer system of the banking institution, a queue of pre- staged automatic-teller-machine (ATM) transactions created by a banking customer using a personal computing device communicating with the banking computer system, each pre-staged ATM transaction in the queue of pre-staged ATM transactions comprising a data set that identifies a type of transaction to be executed, a data set that identifies a mobile-wallet data set to be used for performing the transaction, and a data set that identifies a personal identification number (PIN) associated with the identified mobile-wallet data set; 
displaying, on a graphical-user-interface of the personal computing device, the queue of pre-staged ATM transactions; 
verifying the banking customer is present at the ATM before processing any of the pre- staged ATM transactions in the queue of pre-staged ATM transactions including: 
receiving, with the banking computer system, data from the personal computing device as a result of the banking customer using the personal computing device to select one pre-staged ATM transaction in the queue of pre-staged ATM transactions displayed on the graphical-user-interface of the personal computing device; 
	displaying, with a graphical-user-interface of the ATM, a QR code in response to receiving a command sent from the personal computing device when the personal computing device is within range of a transmitter of the ATM; and 
capturing, with the personal computing device, the QR code only after said receiving the data from the personal computing device resulting from the banking customer using the personal computing device to select the one pre- staged ATM transaction; 
executing, with the ATM, the selected pre-staged ATM transaction after said receiving data from the personal computing device with the banking computer system and after said capturing; 
hosting the mobile-wallet data set with a mobile-wallet server of the banking computer system, wherein the mobile-wallet data set includes one or more electronic data sets that includes at least one personal debit-card data set having a card number and at least one personal-information data set including a name of the banking customer;  
receiving, through a graphical-user-interface of the ATM, a transaction command from  the banking customer;
transmitting, with the ATM, after said receiving the transaction command, the transaction command to a cloud server of the banking computer system;
transmitting, with the cloud server, the transaction command to the mobile-wallet server; and
generating, with the mobile-wallet server, another QR code in response to receiving the transaction command from the cloud server.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. verifying banking customer is present at the ATM, therefore mitigating risk) and commercial interaction (e.g. executing the pre-staged ATM transaction).  If a claim limitation, under its broadest reasonable Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claim only recites: banking computing system, personal computing device, ATM, transmitter of the ATM, mobile-wallet server, and cloud server (Claim 30).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s disclosure, pg. 1, para. 9, where general purpose computers are used.
The graphical user interface appears to be just software for displaying and interacting with transaction data, where the interface itself is not improved.  
The QR code sent when the personal computing device is within range of a transmitter of the ATM is claimed at a high level of generality and no teaching of this can be found in the original disclosure.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore Claim 30 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
ep 2B: NO. The claims do not provide significantly more)  
Thus, the Claim 30 is not patent-eligible.
		
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 30 recites “verifying the banking customer is present at the ATM before processing any of the pre- staged ATM transactions in the queue of pre-staged ATM transactions including:…” where verifying the customer is present at the ATM before processing cannot be found in the written disclosure. 
Claim 30 recites “displaying, with a graphical-user-interface of the ATM, a QR code in response to receiving a command sent from the personal computing device when the personal computing device is within range of a transmitter of the ATM; and…” where receiving a command sent from the personal device when the computing device is within range of a transmitter of the ATM cannot be found in the written disclosure.  Also, neither a “transmitter” nor a “range” can be found in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “displaying, with a graphical-user-interface of the ATM, a QR code” where first use of an abbreviation (QR in this case) should recite what the abbreviation is (e.g. quick response (QR)).
Claim 30 recites “generating, with the mobile-wallet server, another QR code in response to receiving the transaction command from the cloud server” where generating another QR code in response to receiving the transaction command is indefinite as nothing is done with the generated code.
Claim 30 contains the trademark/trade name QR code.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to a particular type of code and, accordingly, the identification/description is indefinite.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art
A prior art search was conducted but does not result in a prior art rejection at this time.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least ATM and quick response code:
US-20140172703-A1; US-8639621-B1; WO-2013045898-A2;  WO-2014013071-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693